     Case 2:20-cr-00054 Document 81 Filed 06/29/21 Page 1 of 4 PageID #: 334




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       AT CHARLESTON

UNITED STATES OF AMERICA,

v.                                                            Case No. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

          Defendant.

                                  MOTION IN LIMINE NO. 3

          Now comes the Defendant, Nedeltcho Vladimirov, by counsel, Timothy J. LaFon, and

moves in Limine this Honorable Court to enter an Order inhibiting the United States’ ability to

introduce conclusory statements by witnesses that the Defendant “knew” the items he was selling

on E-bay were stolen. In support of said Motion, the Defendant Nedeltcho Vladimirov states as

follows:

          1.    The United States alleges in this case that the Defendant entered into a conspiracy

with other individuals to steal items from local merchants and to sell them at a discount on E-bay.

          2.    Throughout the investigation of this case, both in the Grand Jury and in other

interviews the Defendant’s witnesses who were the alleged co-conspirators of the Defendant and

investigators were asked if the Defendant “knew” that the items were stolen.

          3.    Without foundation, these witnesses then testified that the Defendant did know and

then went on to give a set of circumstances why they believed the Defendant knew the items were

stolen.

          4.    In fact, none of the witnesses could testify that they had ever advised the Defendant

that these items were stolen, therefore, testimony that he “knew” would be entirely speculative and

improper opinion testimony.
    Case 2:20-cr-00054 Document 81 Filed 06/29/21 Page 2 of 4 PageID #: 335




       5.      This could be best exhibited by the testimony of the one of the chief Investigators

(Terry Hedrick) in the Preliminary and Detention hearing conducted on February 13, 2020, at page

21, when the following question and answer session took place:

       Q.      Did any of them say that Ned knew that the items were stolen?

       A.      Not that I know of.

       Q.      Did anyone say that they told Ned that the items were stolen?

       A.      Not that I know of.

       Q.      You testified that the evidence that he knew the items were stolen was that

               he didn’t ask for a receipt, that the items were clearly purchased and sold at

               different values than they should have been, and the type of people that were

               working as booster; is that right?

       A.      Correct.

       6.      Obviously, testimony by any witness that the Defendant “knew” these items were

stolen would be speculative and improper opinion testimony and would be highly prejudicial and

said prejudice would exceed any probative value.

       7.      Rule 403 of the Federal Rules of Procedure analysis should prevent this testimony.

       WHEREFORE, the Defendant requests the Honorable Court for an Order limiting the

United States’ ability to introduce evidence of conclusions that the Defendant “knew” that these

items were stolen. The Defendant requests such other and further relief as this Court deems just.




                                                    2
    Case 2:20-cr-00054 Document 81 Filed 06/29/21 Page 3 of 4 PageID #: 336




                                              NEDELTCHO VLADIMIROV

                                              By Counsel,

CICCARELLO, DEL GIUDICE & LAFON



By: /s/Timothy J. LaFon
  Timothy J. LaFon (WV #2123)
  1219 Virginia Street, East, Suite 100
  Charleston, West Virginia 25301
  Phone: (304) 343-4440
  Attorney for Defendant




                                          3
      Case 2:20-cr-00054 Document 81 Filed 06/29/21 Page 4 of 4 PageID #: 337




                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                                     AT CHARLESTON

UNITED STATES OF AMERICA,

v.                                                                               Case No. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

          Defendant.


                                             CERTIFICATE OF SERVICE

          I, Timothy J. LaFon, do hereby certify that the foregoing “Motion in Limine No. 3” has

been served upon all parties via the Court’s electronic filing system on the 29th day of June, 2021:

                                         Andrew Tessman, Esquire
                                         United States Attorney’s Office
                                         P.O. Box 1713
                                         Charleston, West Virginia 25326



CICCARELLO, DEL GIUDICE & LAFON



By: /s/Timothy J. LaFon
  Timothy J. LaFon (WV #2123)
  Attorney for Defendant




S:\Debby\Clients\Vladimirov, Nedeltcho\2021-6-26 - Motion in Limine No. 3.docx




                                                                   4
